Citation Nr: 1455498	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 11, 2008, for the grant of service connection for a lumbar spine disability.

3.  Entitlement to an initial rating higher than 10 percent for a lumbar spine disability.

4.  Entitlement to an increased rating for right knee instability, current rated as 20 percent disabling.

5.  Entitlement to an increased rating for painful limitation of motion of the right knee, currently rated as 10 percent disabling.

6.  Entitlement to a compensable rating for left ureteral calculus. 

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 and an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability, and declined to reopen the previously denied claim for bilateral hearing loss and denied increased ratings for right knee disabilities and left ureteral calculus, respectively.  

With respect to the procedural history regarding the lumbar spine, following the April 1999 denial of the claim for service connection by the RO, the Veteran filed an appeal that was denied by the Board in May 2005.  In February 2007, the Court vacated the May 2005 Board decision and remanded the claim for adjudication in accordance with a Joint Motion for Remand.  In July 2007, the Board remanded the claim for additional development.  In November 2009, the RO granted service connection for a lumbar spine disability, assigning a 10 percent rating effective September 11, 2008.

The Veteran stated on 2012 VA examination that his knee and his back prevent employment.  The Board thus finds that a claim for a TDIU has been raised by the record and is within the jurisdiction of the Board.

The issues of entitlement to an increased rating for a lumbar spine disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision and it is therefore final.
 
2.  The evidence added to the record since the last final decision in November 1999 is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection for bilateral hearing loss, and does not create a reasonable possibility of an allowance of the claim.

3.  By a November 2009 rating decision, the RO granted service connection for a lumbar spine disability, assigning a 10 percent rating effective September 11, 2008, the date of VA examination demonstrating a nexus between the Veteran's lumbar spine disability and service.

4.  The Veteran filed a claim for service connection for a lumbar spine disability on October 29, 1998, and the current appeal stems from that claim.  At the time the Veteran filed his claim for service connection, the Veteran suffered from a lumbosacral strain that was later determined to be related to service.

5.  The Veteran's right knee instability is manifested by subjective symptoms of giving way with no current objective medical findings of instability of the ligaments or subluxation.

6.  The Veteran's right knee disability is manifested by limitation of flexion to no less than 90 degrees, when taking into account pain on motion, and normal extension.

7.  The Veteran's left ureteral calculus (kidney stone) has not required diet therapy, drug therapy, or invasive or non-invasive procedures more than twice a year, nor has the disability manifested by occasional attacks of colic and catheter drainage.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision that denied the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2014). 

2.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for an effective date of October 29, 1998, for the grant of service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).

4.  The criteria for a rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

5.  The criteria for a rating in excess of 10 percent for painful limitation of motion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

6.  The criteria for a compensable rating for left ureteral calculus (kidney stone) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In February 2010, the Veteran received notice with respect to his claim to reopen the previously denied claim for service connection for bilateral hearing loss and for increased ratings for a right knee disability and left ureteral calculus.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.

The Veteran's claim for an earlier effective date stems from the benefit assigned following the grant of service connection for a lumbar spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, all records identified by the Veteran have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran was afforded VA examinations for his knee and ureteral calculus in 2010 and 2012.  Those examinations are adequate to adjudicate his claims.  There is no indication in the record that the Veteran's disabilities have increased in severity since the most recent examination such that it would be considered stale.  Finally, as the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  Thus, the Board finds that VA has fully satisfied the duty to assist.




II.  Analysis

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in a November 1999 rating decision.  The Veteran did not appeal that decision and thus that decision is final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1104. 

In the November 1999 rating decision, the RO found that there was no indication of a diagnosis of hearing loss for VA purposes while the Veteran was in service and there was no evidence of a current diagnosis of hearing loss.  The RO reviewed the service treatment records and all available post-service records, to include from various private treatment facilities dated from 1996 to 1997.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in December 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the new evidence of record includes an October 2012 VA examination and an April 2013 VA examination.  In October 2012, however, because the Veteran had a young child with him who was playing loudly, audiometric testing could not be accomplished.  In April 2013, the examiner conducted audiometric testing demonstrating that the Veteran did not suffer from hearing loss in either ear to meet the criteria for a hearing loss disability for VA purposes as stated in 38 C.F.R. § 3.385.  A review of the other remaining evidence added to the record since the last final decision does not demonstrate a current diagnosis of hearing loss.  Therefore, the Board finds that new and material evidence has not been submitted in this case.  At the time of the previous denial, the Veteran did not have a current diagnosis of hearing loss and there was no indication of a diagnosis of hearing loss in service.  The same is true at this time and thus, none of the elements necessary to prevail on a claim for service connection have been shown.  Therefore, the claim for service connection for bilateral hearing loss is not reopened.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  

The Veteran contends that the effective date of service connection for his lumbar spine disability should be October 29, 1998, the date his claim for service connection was received by the VA.  The Board finds that such is the case and an earlier effective date is warranted. 

Following the Veteran's October 29, 1998, claim for service connection for a lumbar spine disability, the RO denied the claim in April 1999.  The Veteran filed a timely appeal of that decision and it was denied by the Board in May 2005.  In February 2007, the Court vacated the May 2005 Board decision and remanded the claim for adjudication in accordance with a Joint Motion for Remand.  In July 2007, the Board remanded the claim for additional development.  In November 2009, the RO granted service connection for a lumbar spine disability, assigning a 10 percent rating effective September 11, 2008.  The RO stated that the September 11, 2008, date was the date that entitlement arose.  Specifically, that was the date of a VA examination at which time the examiner found that it was more likely than not that the Veteran's lumbar spine disability was related to his service.

However, at the time that the Veteran filed his claim for service connection for a lumbar spine disability in 1998, as documented on March 1999 VA examination, he suffered from a lumbosacral strain.  The September 2008 VA examiner found that the Veteran's lumbar spine disability began in service and had "progressed through the years to its current status of continuous mechanical lumbosacral strain."  Thus, entitlement to service connection for a lumbar spine disability did not begin in 2008 but rather was present since the date the Veteran filed the claim for service connection on October 29, 1998.  The claim has been properly on appeal since the Veteran filed an April 1999 notice of disagreement to the initial April 1999 rating decision denying the claim for service connection.  Thus, entitlement arose the date he filed his claim.  Accordingly, entitlement to an effective date of October 29, 1998, is warranted.  Prior to that date, there was no indication of a formal or informal claim for service connection for a lumbar spine disability.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Kidney Stone

The Veteran's kidney stone, medically referred to as ureteral calculus or nephrolithiasis, is rated as hydronephrosis, unless there is recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  In that case, a 30 percent rating applies.  Otherwise, a 10 percent rating applies for occasional attacks of colic, not infected and not requiring catheter drainage.  A 20 percent rating applies where there are frequent attacks of colic requiring catheter drainage.  A 30 percent rating also applies where there are frequent attacks of colic with infection and kidney function is impaired.  Severe hydronephrosis is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509.

Turning to the evidence of record, on March 2010 VA examination, the Veteran denied having had any surgery related to his kidney stones since 1997.  He stated that he did use medication once per month for the condition but did not remember the name.  He denied being on diet therapy or having any related invasive or noninvasive procedures due to his previous kidney stone.

On October 2012 VA examination, the Veteran stated that he was asymptomatic and without any recurrent stones over the years until six weeks previously when he began having some left flank pain.  Urine analysis had been negative.  A CTscan had been ordered.  He had left flank pain on examination.  It was found that the Veteran had had treatment for recurrent stone formation 0 to 1 times per year.  There was no diet therapy or drug therapy.  Examination showed tenderness to palpation of the muscles in the left midback area with guarding.  The examiner found no indication of recurrent left ureteral stones.  The examiner concluded that the Veteran's intermittent flank pain did not sound like renal colic from kidney stones but was more suggestive of a musculoskeletal condition as he was very tender to light palpation of the lateral back muscles.  

In this case, the Board finds that a compensable rating for the Veteran's kidney stone, left ureteral calculus, is not warranted.  At no time during the pendency of the appeal has there been any indication that the Veteran suffers from attacks of colic or recurrent stone formation.  While the Veteran feared that he had another stone in October 2012, none was found.  Rather, his pain was assessed by the VA examiner to most likely be related to his lumbar spine disability.  The Veteran has not informed the VA of any indication of recurrent stones, or that he underwent CTscan that showed recurrent stones.  Because none of the criteria in the rating schedule have been met, a compensable rating is not warranted. 

Right Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knees are considered major joints.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right knee disability has been rated under Diagnostic Code 5257, for instability and subluxation of the knee joint, and under 5260, for limitation of flexion.  DC 5261, which pertains to limitation of extension of the leg, 5258, which pertains to dislocation of the semilunar cartilage, and 5259, which pertains to symptomatic removal of semilunar cartilage, are also potentially applicable in this instance.  38 C.F.R. § 4.71a, DC 5258, 5259, 5261. 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record during the appeal period, on March 2010 VA examination, the Veteran reported experiencing symptoms of pain, stiffness, weakness, swelling, instability, giving way, lack of endurance, and locking of the right knee.  He reported flare-ups that occurred daily and were brought on by physical activity.  There were no episodes of dislocation or recurrent subluxation.  Range of motion testing showed extension to 0 degrees and flexion to 100 degrees.  Ligament testing was normal.  On repetitive testing, there was pain on motion but no additional loss of range of motion.  The examiner stated that factors that would cause additional functional loss could not be stated without resort to speculation.  It was noted that the Veteran walked with a limp.  X-ray showed possibly loose bodies in the suprapatellar bursa.  The diagnosis was right knee degenerative arthritis, status post right knee ACL repair with residual scar and status post right knee meniscus repair with residual scar.  There were two scars that were superficial.  There were no other abnormalities associated with the scars.  The largest scar was 13 centimeters by 1 centimeter.

On October 2012 VA examination, the Veteran reported that he had chronic knee pain with flare ups.  His knee would give out and he would fall 2-3 times per month.  He had flare-ups about once per week due to weight bearing activity.  He would experience an increase in pain when going up and down the stairs, with prolonged driving, and with prolonged walking.  He would take Vicodin which helped.  Range of motion testing revealed flexion to 120 degrees, with pain at 90 degrees, and extension to 0 degrees without indication of pain.  The Veteran was able to complete repetitive testing, with flexion to 110 degrees posttest.  There was no additional functional loss on repetitive testing.  There was some functional loss to include less movement than normal and pain on movement.  There was joint line tenderness of the knee.  Muscle strength testing was 5/5.  Stability testing was normal.  There was no indication of subluxation of the knee joint.  The Veteran's gait was intact.  The Veteran reported that he occasionally used a cane.  The Veteran reported that he used to work as a mechanic and a carpenter but could not work due to his back and knee conditions, in that they limited him from bending, climbing, squatting, completing heavy lifting, and completing prolonged sitting.  The examiner stated that it was possible that pain could limit his function and reduce his range of motion, but the amount of actual degree of loss could not be predicted because to do so would be purely speculative.  The Board notes that although the examiner stated that there had been a VA examination in August 2011, such was in error.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Range of motion testing on 2010 and 2012 VA examinations revealed flexion limited to no more than 90 degrees due to pain, and extension as full, without evidence of pain.  Extension limited to 0 degrees and flexion limited to more than 90 degrees, does not warrant increased ratings under either DC 5260 or 5261.  Specifically, the Veteran is already in receipt of a 10 percent rating for right knee flexion due to pain.  The criteria for higher ratings based upon limitation of motion of the joints under DC 5260 and 5261 does not afford the Veteran a higher rating for the right knee.  Thus, an increased rating based upon limitation of motion is not warranted at any time during the pendency of the appeal.

The Board has also determined that separate compensable ratings for limitation of flexion and extension are not warranted, based upon the range of motion testing conducted throughout the appeal period showing flexion greater than 60 degrees and extension greater than 10 degrees of the right knee.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Next, a higher rating under DC 5257 is not warranted at any time during the appeal period.  The Veteran is already in receipt of a 20 percent rating for moderate instability of the right knee.  However, on 2010 and 2012 VA examination, instability testing of the ligaments was negative for any abnormal findings.  While the Veteran complains of giving way of the knee, absent any current physical findings approximating severe instability or subluxation of the right knee joint, a higher rating under DC 5257 is not warranted.

The Board finds that a higher rating is not warranted under DC 5258 or DC 5259 because although the Veteran reported locking on 2010 VA examination, he has provided no details with regard to that symptom and no locking or similar symptom was found on physical examination in 2010 or 2012.  There is no evidence of effusion of the joint.  While the Veteran had previous meniscal surgery to the right knee, there is no indication of current dislocation of semilunar cartilage.

Nor is there evidence that the Veteran is symptomatic following removal of semilunar cartilage.  In that regard, the Veteran is already compensated for limitation of motion of the right knee, 10 percent under DC 5260, which accounts for his symptoms of pain and limited motion on repetitive testing, as documented on VA examination.  Accordingly, an additional or higher rating under these diagnostic codes is not warranted.

Finally, with regard to whether a higher rating would be warranted for arthritis of the right knee under DC 5010, the Board finds that there is no indication in the treatment records that the Veteran has suffered from incapacitating exacerbations related to his right knee arthritis.  He has stated that when experiencing knee pain, such as when he has overused the knee, he has to rest due to pain.  However, he has not stated, and the evidence does not show, that his knee disability has resulted in incapacitation. 

The Board notes that separate ratings for the Veteran's scars status post knee surgery are not warranted as the scars did not meet any of the criteria enumerated under 38 C.F.R. § 4.118, DCs 7800-7805.

The Veteran contends that his right knee disability flares up when completing certain activities, causing functional loss such as pain and giving way.  However, even when the Veteran does experience flare-ups of his right knee disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the knee would be restricted by pain or other factors to be limited in flexion or extension such that a higher rating and/or a separate rating would be warranted under DC 5260 or 5261 at any time during the appeal period.  The consistent VA examinations have demonstrated flexion and extension limited to at most 0-90 degrees, even on repetitive testing.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the right or left knee being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).
III.  Other Considerations

 An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's right knee disability as it is contemplated by the applicable rating criteria, namely pain on motion, limited motion, instability of the joints, and arthritis.  The competent medical evidence of record shows that the Veteran suffers from subjective instability of the knee, as well as pain on motion, and he is compensated for those symptoms under the assigned ratings.  There are higher ratings available under the diagnostic code for knee disabilities, but the Veteran's right knee disability is not productive of the manifestations that would warrant the higher ratings.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

The claim to reopen the previously denied claim for service connection for bilateral hearing loss is denied.

An effective date of October 29, 1998, for the grant of service connection for a lumbar spine disability is granted.

A compensable rating for left ureteral calculus (kidney stone) is denied.

A rating in excess of 10 percent for limitation of motion of the right knee is denied.

A rating in excess of 20 percent for right knee instability is denied.


REMAND

Additional development is necessary prior to further disposition of the claim for an increased rating for a lumbar spine disability.

By this decision, the Board has granted an effective date of October 29, 1998, for the grant of service connection for a lumbar spine disability.  The RO has not yet adjudicated the claim for increased rating for a lumbar spine disability for the period from October 1998 to September 2008, and should do so in the first instance.  Moreover, during that period of time the criteria for evaluation of spinal disorders was amended, initially in September 23, 2002, and then on September 26, 2003.  Notice of that criteria should be made available to the Veteran.  

The Board notes that the claim for a TDIU has been raised by the record.  However, because the Veteran contends that his low back disability precludes employment, that claim must be deferred pending further development and adjudication of the claim for increased rating for a low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice that includes both the prior and the revised criteria for rating disabilities of the spine.

2.  Then re-adjudicate the Veteran's claim for an increased rating for a lumbar spine disability, to include the time period from October 29, 1998, to September 11, 2008, with consideration of the both the old and new rating criteria and appropriateness of staged ratings.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if  otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


